United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-10347
                           Summary Calendar


                     UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                                versus

                     VINCENT EDWARD HUMPHREY,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC Nos. 5:01-CV-013-C
                          5:00-CR-29-1-C
                       --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Vincent Edward Humphrey, federal prisoner #22045-077, appeals

the district court’s denial of his 28 U.S.C. § 2255 motion, in

which he asserted that his counsel was ineffective for failing to

file a notice of appeal.    Humphrey argues that the district court

used an improper analysis in denying his motion and that its

judgment therefore should be reversed and the matter remanded.         As

the Government maintains, however, this court’s recent decision in



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-10347
                                    -2-

United States v. White, 307 F.3d 336 (5th Cir. 2000), requires that

the district court’s judgment be affirmed.

      Humphrey’s plea agreement contained a waiver of his right to

seek 28 U.S.C. § 2255 relief.       Humphrey signed the plea agreement

and   stated   at   rearraignment   that    he    understood    the     waiver.

Humphrey does not argue that the waiver or his plea agreement was

unknowing or involuntary.       His ineffective assistance claim does

not   relate   to   the   voluntariness    of    his   waiver   or    his   plea

agreement, but concerns counsel’s performance following Humphrey’s

sentencing.

      Because Humphrey waived his right to 28 U.S.C. § 2255 relief

in his plea agreement, and Humphrey knew that when he signed the

agreement, this court must “hold him to his word and affirm the

district court’s denial of his section 2255 motion.”                 White, 307

F.3d at 344.

      AFFIRMED.